Title: To John Adams from C. W. F. Dumas, 22 September 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            Lahaie 22e. 7be. 1783.
          Ma Lettre ne partira que demain, mais je l’écris ce matin pour la faire mettre à la poste, parce que je me propose, avant d’aller à Amsterdam, d’aller à Dort, entretenir notre Ami, non seulement sur la matiere de l’Emprunt, mais aussi, sur celle du Com̃erce entre les deux Rep., de la perfection duquel sur un plan en grand, j’ai obtenu depuis peu des notions importantes, que je lui communiquerai, ainsi qu’à Mr. Van Berckel.
          Voici une Lettre, reçue d’Angleterre dans ce moment Le papier des deux côtes du cachet s’est trouvé déchiré. Je l’ai raffermi avec des brins d’oubli; & vous verrez par le filet de papier, qui est encore entier, sous le cachet, qu’il y a du moins apparence que la Lettre n’a pas été ouverte.
          J’ai o[ublié], Monsieur, de vous parler d’une que Mr. D[ana] a fait l’honneur de m’écrire de Petersb. en date du [8 Août] il me dit
          “I expect to [ta]ke my departure in about 12 days by a convenient opportunity now offering directly from this port for Boston— I pray you to present my regards to Mr. J. Q. Adams, and to acquaint him, that I shall take his Books, &c. with me to America.— Mr. Allen returns by this opportunity also.”
          Je pense com̃e vous, Monsieur, sur l’amélioration des affaires de la Rep. par la derniere guerre: & une preuve de cela, c’est que le parti rep., par-tout, & notam̃ent en Frise & à Utrecht, loin de se rallentir, vires acquirit eundo. J’entrerai une autre fois dans un plus grand détail là-dessus.
          Mr. De Linde, par une Résolution de Zélande du 15e., est sûr à présent d’être proposé, & par conséqt. nécessairement nom̃é, Envoyé de la rep. en Angle., dès que les ratifications du Traité entre les 2 puissces. seront échangées, & il m’a permis de vous l’apprendre, en vous présentant ses complimens, avec l’espoir dont il se flatte de vous revoir à Londres.
          Aujourd’hui la jurisdiction Militaire & l’abolition du Haut Conseil de Guerre se décide à la pluralité des 6 Villes en Zélande, contre le Pce. qui y a la 7e. voix. C’est singulier de voir com̃e la révolution Américaine a exalté les têtes phlegmatiques de ce pays. Je pourrois vous en citer une anecdote curieuse & interessante en preuve: mais il n’est pas temps encore de la prone[r.] Je ne veux pas avoir à me reprocher d’avoir eventé leurs mines.
          Je suis avec grand respect, de Votre Exce. / le très-humble & très-humble / serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 22 September 1783
          My letter will not leave until tomorrow, but I am writing it this morning in order to have it taken to the post office, because I am offering my services, before I go to Amsterdam, to go to Dordrecht to have a discussion with our friend not only on the subject of the loan but also about commerce between the two republics, concerning the perfection of which, in the grand scheme of things, I recently gathered important ideas that I will communicate to him as well as to Mr. Van Berckel.1
          Here is a letter just this minute received from England. The paper on both sides of the seal was torn. I closed it again with doubled strands, and you will see from the grain of the paper, which is still whole under the seal, that there is at least the appearance that the letter was not opened.2
          I forgot, sir, to tell you about a letter that Mr. Dana did me the honor of writing from St. Petersburg, dated 8 August. He tells me:
          “I expect to [ta]ke my departure in about 12 days by a convenient opportunity now offering directly from this port for Boston— I pray you to present my regards to Mr. J. Q. Adams, and to acquaint him, that I shall take his Books, &c. with me to America.— Mr. Allen returns by this opportunity also.”3
          I agree with you, sir, about the improvement of the affairs of the republic by means of the last war, and one proof of that is that the republican party, notably in Friesland and Utrecht, far from slowing down, vires aquirit eundo.4 I will give more details on this at another time.
          Mr. De Linde, by a resolution of Zeeland on the 15th, is certain to be nominated and consequently definitely named the republic’s envoy to England as soon as the treaty ratifications are exchanged between the two powers, and he has permitted me to notify you, while sending his compliments, with the hope that he will be fortunate enough to see you at London.5
          Today the military jurisdiction and the abolition of the High Council of War was decided by the plurality of the six towns of Zeeland against the prince, who had the seventh vote.6 It is remarkable to see how the American revolution has stirred up the phlegmatic leaders of this country. I could cite for you a curious and interesting anecdote as proof, but this is not yet the time to trumpet it. I do not want to have to rebuke myself for having laid bare their veins of ore.
          With great respect, I am your excellency’s very humble and very humble servant
          C.w.f. Dumas
        